*126Opinion,
Mr. Justice Stereett:
In May, 1872, John Shaud died intestate seized of several parcels of real estate, and letters of administration were duly granted to his widow, Sarah Shaud. At the time of his decease, Shaud was indebted to appellant in a considerable sum on account of mutual dealings theretofore had between them. Appellant’s claim was duly presented to the administratrix, but she had no personal assets of the estate with which to pay it. In May, 1874, the Orphans’ Court, on her petition, ordered the sale of several portions of the real estate for the payment of debts, including that of appellant. Pursuant to the order of sale two of the pieces were sold, and on report thereof made to the court, the sales were confirmed in November of that year. The fund now in court for distribution is the proceeds of those sales.
It is a fact found by the auditor, and not controverted, that decedent, at the time of his death, was indebted to appellant in the sum of $1,566.77, which debt then became a lien on the real estate, and so continued until the confirmation of sale by the Orphans’ Court in November, 1874. Prior to that date the claim had neither lost its lien nor was it'barred by the statute of limitations. The effect of the sale and confirmation by the Orphans’ Court was to divest the lien of the debt as to the land so sold, and also to stop interest on so much of the debt as the land realized and applicable thereto, was sufficient to pay: Ramsey’s Appeal, 4 W. 71. As was said by Mr. Justice Rodgers, in that case, “ A sale under an order of the Orphans’ Court for payment of debts is a judicial sale, and has been assimilated in several cases to a sale made by the sheriff under process of a court of law. It cannot be doubted tliat interest ceases from the time of the return and confirmation of a sheriff ’s sale; and I see no reason, as a general principle, to make a distinction between a sale by the sheriff and a sale by an administrator under order of court. The land is taken from the heirs to pay debts; and it is but reasonable when the money is made by sale of the property and in the hands of the officers of the law, that the debt should be considered as paid to the extent of the money raised by the sale.”
The rights of the respective parties are fixed by the confirmation of sale. Lien creditors who were such at that time *127are entitled to their respective shares of the fund realized, and delay of the court in decreeing distribution cannot deprive them of their rights. If there is any question as to the lien of a debt, or whether it is barred by the statute of limitations, the status of the claim at the time the sale was confirmed must determine it. Whether it be a debt of record or not, if it was then a hen on the land sold and was not then barred by the statute of limitations, it is entitled to participate in the distribution of the fund, provided it is not all exhausted by prior hens.
We think, therefore, that the distribution recommended by the learned auditor is correct, and that the court erred in holding that appellant’s claim was barred by the statute of limitations because more than six years elapsed between the death of the intestate and the date of distribution. Appellant’s claim was not barred by the statute, nor had it lost its hen when part of the land incumbered by it was sold by order of court for the very purpose of paying it and other debts of intestate. By the act of the court in confirming the sales, the rights of appellant and others, as they then stood, were fixed; and so far as the question of limitation is concerned, they were unaffected by the subsequent delay in distributing the fund. The rule established in Yorks’ Appeal, 110 Pa. 69, does not apply to the facts of this case.
Decree reversed at the costs of the appellees, and it is now ordered that the fund be distributed in accordance with the report of the auditor.